DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 1/3/2022, which has been entered and made of record. Claims 54-56, 58, 63, 64, 67-70, 73-74 have been amended. Claims 76-77 are cancelled. Claims 78-79 are newly added. Claims 54-75, 78-79 are pending in the application.
Terminal Disclaimer
The terminal disclaimer filed against patent no 10,740,804 has been approved on 1/19/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yenyun Fu on 2/10/22.
The application has been amended as follows: 

In claims 55-57, 59-68, lines 1, replace “claim 1” with “claim 54”.
In claim 58, line 1, replace “claim 4” with “claim 57”.

Allowable Subject Matter
Claims 54-75, 78-79 (renumbered as 1-24) will be allowed.
The following is the examiner’s statement of reasons for allowance:
Claims 56, 60, 64, 69, 73-75 and 77 were objected to as being dependent upon rejected base claims in Office action of 9/2/2021, but were considered allowable if rewritten in independent form including all limitations of the base and any intervening claims.
Accordingly, claim 56 has been rewritten as independent claim 54, claim 73 has been rewritten as independent claim 70, and claim 69 has been rewritten as new independent claim 78. The remaining claims depend from one of the foregoing allowable independent claims and therefore are also considered allowable at this for this reason
For further reasons of allowance, please refer to the Office Action of 9/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619